


   
hsbc [hsbc.jpg]
 
UNLIMITED CONTINUING GUARANTY
(Corporation, Individual, Proprietorship, Partnership)
 



Date: As of April 1, 2007                         


   
NAME
STATE OF INCORPORATION, IF APPLICABLE
ASTRONICS CORPORATION
New York

NO. AND STREET
 
130 Commerce Way

CITY, VILLAGE OR TOWN
COUNTY
STATE
       
East Aurora
Erie
New York
(GRANTOR)

 
LENDING OFFICE, DEPARTMENT, OR DIVISION
   
HSBC Bank USA, National Association
Commercial Banking Department

NO. AND STREET
CITY
STATE
          One HSBC Center
Buffalo
New York
(BANK)

 

1.
Guaranty of Payment.

 

(a)
Guarantor hereby unconditionally guarantees the full and prompt payment to BANK
when due, whether by acceleration or otherwise, of any and all Indebtedness (as
hereinafter defined) of Luminescent Systems, Inc. (Debtor) to BANK.

 

(b)
As used in this Guaranty, “Indebtedness” shall mean any and all indebtedness and
other liabilities of Debtor to BANK of every kind and character and all
extensions, renewals and replacements thereof, including, without limitation,
all unpaid accrued interest thereon and all costs and expenses payable as
hereinafter provided: (i) whether now existing or hereafter incurred;
(ii) whether direct, indirect, primary, absolute, secondary, contingent,
secured, unsecured, matured or unmatured, by guarantee or otherwise;
(iii) whether such indebtedness is from time to time reduced and thereafter
increased, or entirely extinguished and thereafter reincurred; (iv) whether such
indebtedness was originally contracted with BANK or with another or others;
(v) whether or not such indebtedness is evidenced by a negotiable or
non-negotiable instrument or any other writing; and (vi) whether such
indebtedness is contracted by Debtor alone or jointly or severally with another
or others.

 

(c)
Guarantor acknowledges that valuable consideration supports this Guaranty,
including, without limitation, any commitment to lend, extension of credit or
other financial accommodation, whether heretofore or hereafter made by BANK to
Debtor; any extension, renewal or replacement of any Indebtedness, any
forbearance with respect to any Indebtedness or otherwise; any cancellation of
an existing guaranty; any purchase of any of Debtor’s assets by BANK; or any
other valuable consideration.

 

2.
BANK’s Costs and Expenses. Guarantor agrees to pay on demand all costs and
expenses of every kind incurred by BANK: (a) in enforcing this Guaranty; (b) in
collecting any Indebtedness from Debtor or Guarantor; (c) in realizing upon or
protecting any collateral for this Guaranty or for payment of any Indebtedness;
and (d) for any other purpose related to the Indebtedness or this Guaranty.
“Costs and expenses” as used in the preceding sentence shall include, without
limitation, the actual attorneys’ fees incurred by BANK in retaining counsel for
advice, suit, appeal, any insolvency or other proceedings under the Federal
Bankruptcy Code or otherwise, or for any purpose specified in the preceding
sentence.

 

3.
Nature of Guaranty: Continuing, Absolute and Unconditional.

 

(a)
This Guaranty is and is intended to be a continuing guaranty of payment of the
Indebtedness (irrespective of the aggregate amount thereof and whether or not
the Indebtedness from time to time exceeds the amount of this Guaranty, if
limited), independent of, in addition and without modification to, and does not
impair or in any way affect, any other guaranty, indorsement, or other agreement
in connection with the Indebtedness, or in connection with any other
indebtedness or liability to BANK, or collateral held by BANK therefor or with
respect thereto, whether or not furnished by Guarantor. This Guaranty and
Guarantor’s obligations hereunder shall not be modified, terminated, impaired or
in any way affected by the execution, delivery or performance by Guarantor,
Debtor or any other person of any other guaranty, indorsement or other agreement
or the delivery of collateral therefor. Until such time as the Indebtedness has
been irrevocably paid in full. Guarantor waives any claim, remedy or other right
which Guarantor might now have or hereafter acquire against Debtor or any other
person that is primarily or contingently liable for the Indebtedness including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, or any right to participate in any claim or
remedy of BANK against Debtor or any collateral therefor which BANK now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statute, or common law.

 

(b)
This Guaranty is absolute and unconditional and shall not be changed or affected
by any representation, oral agreement, act or thing whatsoever, except as herein
provided. This Guaranty is intended by Guarantor to be the final, complete and
exclusive expression of the agreement between Guarantor and BANK. Guarantor
expressly disclaims any reliance on any course of dealing or usage of trade or
oral representation of BANK including, without limitation, representations to
make loans to Debtor or enter into any other agreement with Debtor or Guarantor.
No modification or amendment of any provision of this Guaranty and no waiver of
any right by BANK shall be effective unless in writing and signed by a duly
authorized officer of BANK.

 

4.
Certain Rights and Obligations.

 

(a)
Guarantor authorizes BANK, without notice, demand or additional reservation of
rights against Guarantor and without affecting Guarantor’s obligations
hereunder, from time to time: (i) to renew, refinance, modify, subordinate,
extend, increase, accelerate, or otherwise change the time for payment of, the
terms of or the interest on the Indebtedness or any part thereof; (ii) to accept
from any person or entity and hold collateral for the payment of the
Indebtedness or any part thereof, and to exchange, enforce or refrain from
enforcing, or release such collateral or any part thereof; (iii) to accept and
hold any indorsement or guaranty of payment of the Indebtedness or any part
thereof or any negotiable instrument or other writing intended by any party to
create an accord and satisfaction with respect to the Indebtedness or any part
thereof, and to discharge, terminate, release, substitute, replace or modify any
such obligation of any such indorser or guarantor, or any person or entity who
has given any security interest in any collateral as security for the payment of
the Indebtedness or any part thereof, or any other person or entity in any way
obligated to pay the Indebtedness or any part thereof, and to enforce or refrain
from enforcing, or compromise or modify, the terms of any obligation of any such
indorser, guarantor, person or entity; (iv) to dispose of any and all collateral
securing the Indebtedness in any manner as BANK, in its sole discretion, may
deem appropriate, and to direct the order or manner of such disposition and the
enforcement of any and all indorsements and guaranties relating to the
Indebtedness or any part thereof as BANK, in its sole discretion, may determine;
and (v) to determine the manner, amount and time of application of payments and
credits, if any, to be made on all or any part of any component or components of
the Indebtedness (whether principal, interest, costs and expenses, or
otherwise), including, without limitation, if this Guaranty is limited in
amount, to make any such application to Indebtedness, if any, in excess of the
amount of this Guaranty.

 

(b)
If any default shall be made in the payment of any Indebtedness, Guarantor
hereby agrees to pay the same in full: (i) without deduction by reason of any
setoff, defense or counterclaim of Debtor; (ii) without requiring protest,
presentment or notice of non-payment or notice of default to Guarantor, to
Debtor or to any other person; (iii) without demand for payment or proof of such
demand; (iv) without requiring BANK to resort first to Debtor (this being a
guaranty of payment and not of collection) or to any other guaranty or any
collateral which BANK may hold; (v) without requiring notice of acceptance
hereof or assent hereto by BANK; and (vi) without requiring notice that any
Indebtedness has been incurred or of the reliance by BANK upon this Guaranty;
all of which Guarantor hereby waives.

 
Page 1

--------------------------------------------------------------------------------


 

(c)
Guarantor’s obligation hereunder shall not be affected by any of the following,
all of which Guarantor hereby waives: (i) any failure to perfect or continue the
perfection of any security interest in or other lien on any collateral securing
payment of any Indebtedness or Guarantor’s obligation hereunder; (ii) the
invalidity, unenforceability, propriety of manner of enforcement of, or loss or
change in priority of any such security interest or other lien; (iii) any
taking, holding, continuation, collection, modification, leasing, impairment,
surrender or abandonment of, or any failure to protect, preserve or insure, any
such collateral; (iv) any delay in the exercise or waiver of, any failure to
exercise, or any forbearance in the exercise of, any right or remedy of BANK or
any person (including, without limitation, those remedies described in
Section 4(c)(iii) of this Guaranty) against Guarantor, Debtor or any person or
relating to the Indebtedness or any part thereof or the collateral therefore;
(v) failure of Guarantor to receive notice of any intended disposition of such
collateral; (vi) any defense arising by reason of the cessation from any cause
whatsoever of liability of the Debtor including, without limitation, any
failure, delay, waiver, forbearance, negligence or omission by BANK in enforcing
its claims against the Debtor or any collateral therefor including, without
limitation, any failure to make, prove, or vote any claim relating to the
Indebtedness or any collateral therefor in any case or proceeding pursuant to
the Federal Bankruptcy Code or any similar law, or any satisfaction of the
Indebtedness or any part thereof by reason of the failure of BANK to recover
against any collateral therefor or the failure of BANK to obtain a judgment for
any deficiency; (vii) any release, settlement, composition, adjustment,
compromise, replacement, cancellation, discharge, assignment, sale, exchange,
conversion, participation or other transfer or disposition of any obligation of
Debtor or of any collateral therfor; (viii) the invalidity or unenforceability
of any of the Indebtedness; (ix) the creation of any security interest, lien or
other encumbrance in favor of any person other than BANK; (x) any refusal or
failure of BANK or any other person prior to the date hereof or hereafter to
grant any additional loan or other credit accommodation to Debtor or BANK’s or
any other party’s receipt of notice of such refusal or failure; (xi) any refusal
or failure of BANK or any other person to provide to Guarantor any information
relating to Debtor, any other guarantor, indorser, or any person or entity who
has given any collateral as security for the payment of the Indebtedness or any
information relating to Debtor’s or such guarantor’s, indorser’s, person’s or
entity financial condition, business or assets, or if such information is
provided, to provide such information completely and accurately; (xii) any
change in the ownership or membership of Guarantor or Debtor; (xiii) the
expiration of the period of any statute of limitations with respect to any
lawsuit or other legal proceeding against Debtor or any person in any way
related to the Indebtedness or a part thereof or any collateral therefor; or
(xiv) any other thing or circumstance which might otherwise constitute a defense
to Guarantor’s obligation hereunder.

 

5.
Intentionally Omitted.

 

6.
Guaranty of Performance. Guarantor also guarantees the full, prompt and
unconditional performance of all obligations and agreements of every kind owed
or hereafter to be owed by Debtor to BANK. Every provision for the benefit of
BANK contained in this Guaranty shall apply to the guaranty of performance given
in this paragraph.

 

7.
Termination. This Guaranty shall remain in full force and effect as to each
Guarantor until the officer in charge of the Lending Office, Department or
Division of BANK indicated above shall actually receive from such Guarantor
written notice of its discontinuance, or notice of the death or judicial
declaration of incompetency of such Guarantor; provided, however, this Guaranty
shall remain in full force and effect thereafter until all indebtedness
outstanding, or contracted or committed for (whether or not outstanding), before
the receipt of such notice by BANK, and any extensions, renewals or replacements
thereof (whether made before or after receipt of such notice), together with
interest accruing thereon after such notice, shall be finally and irrevocably
paid in full. Discontinuance of this Guaranty as to one Guarantor shall not
operate as a discontinuance hereof as to any other Guarantor. Payment of all of
the Indebtedness from time to time shall not operate as a discontinuance of this
Guaranty, unless notice of discontinuance as above provided has theretofore
actually been received by BANK. Guarantor agrees that, to the extent that Debtor
makes a payment or payments to BANK on the Indebtedness, or BANK receives any
proceeds of collateral to be applied to the Indebtedness, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or otherwise are required to be repaid to
Debtor, its estate, trustee, receiver or any other party, including, without
limitation, under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such repayment, the obligation or part
thereof which has been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the date such initial
payment, reduction or satisfaction occurred, notwithstanding any contrary action
which may have been taken by BANK in reliance upon such payment or payments. As
of the date any payment or proceeds of collateral are returned, the statute of
limitations shall start anew with respect to any action or proceeding by BANK
against Guarantor under this Guaranty. Guarantor shall defend and indemnify BANK
of and from any claim or loss under this paragraph including actual attorneys’
and paralegals’ fees and expenses in the defense of any such action or suit.

 

8.
Other Parties; Joint and Several Liability.

 

(a)
BANK shall have the right to discharge or release one or more of the undersigned
from any obligation hereunder, in whole or in part, without in any way
releasing, impairing or affecting its right against the other or others of the
undersigned. The failure of any other person to sign this Guaranty shall not
release or affect the obligations or liability of the undersigned.

 

(b)
If more than one party executes this Guaranty, the obligations of the
undersigned hereunder shall be joint and several and the term “Guarantor” shall
include each as well as all of them.

 

9.
Covenants. Until this Guaranty is terminated pursuant to Section 7 hereof,
Guarantor will not, without the prior written consent of BANK, in each instance:
(for the purpose of this Section 9 and the following Section 10, all capitalized
terms used and not defined shall have the meanings given them in the Letter of
Credit Reimbursement Agreement dated as of April 1, 2007 between Debtor and BANK
(“Reimbursement Agreement”)):

 

(a)
Borrowed Money. Create, incur, assume or suffer to exist any liability for
borrowed money except (i) to BANK or HSBC Bank Canada, (ii) indebtedness owed by
a Subsidiary of Guarantor to Guarantor or to another Subsidiary of Guarantor or
by Guarantor to any of its Subsidiaries, (iii) indebtedness which when
aggregated with indebtedness of Debtor, Subsidiaries of Debtor and Subsidiaries
of Guarantor, will not be in excess of $3,000,000 outstanding at any one time
incurred for capital leases of fixed assets or fixed asset purchases,
(iv) liabilities previously disclosed to BANK in the Credit Agreement between
Guarantor and BANK dated as of January 5, 2007 (“Credit Agreement”) and (v)
unsecured indebtedness that is subordinated to the Indebtedness of Guarantor to
BANK under any of the Collateral Documents in a manner reasonably satisfactory
to BANK.




(b)
Encumbrances. Create, incur, assume or suffer to exist any mortgage, lien,
security interest, pledge or other encumbrance on any of its property or assets,
whether now owned or hereafter owned or acquired, except in favor of BANK or a
trustee for the benefit of BANK and except for (a) any lease of any asset as a
lessor in the ordinary course of its business and without interference with the
conduct of its business or operations, (b) any pledge or deposit made by
Guarantor, or any Subsidiary of Guarantor in the ordinary course of its business
(i) in connection with any workers’ compensation, unemployment insurance, social
security or similar statute, regulation or other law or (ii) to secure the
payment of any indebtedness, liability or obligation in connection with any
letter of credit, bid, tender, trade or government contract, lease, surety,
appeal or performance bond or statute, regulation or other law, or of any
similar indebtedness, liability or obligation, not incurred in connection with
the borrowing of any money or in connection with the deferral of the payment of
the purchase price of any asset, (c) any attachment, levy or similar lien with
respect to Guarantor, or any Subsidiary of Guarantor arising in connection with
any action or other legal proceeding so long as (i) the validity of the claim or
judgment secured thereby is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, (ii) adequate reserves
have been appropriately established for such claim or judgment, (iii) the
execution or other enforcement of such attachment, levy or similar lien is
effectively stayed and (iv) neither such claim or judgment nor such attachment,
levy or similar lien has a Material Adverse Effect, (d) any statutory lien in
favor of the United States for any amount paid to Guarantor, or any Subsidiary
of Guarantor as a progress payment pursuant to any government contract, (e) any
statutory lien securing the payment of any tax, assessment, fee, charge, fine or
penalty imposed by any government or political subdivision upon Guarantor, or
any Subsidiary of Guarantor or upon any of its respective assets but not yet due
to be paid (excluding any lien arising under ERISA), (f) any statutory lien
securing the payment of any claim or demand of any materialman, mechanic,
carrier, warehouseman, garageman or landlord against Guarantor, or any
Subsidiary of Guarantor, but not yet due to be paid, (g) any reservation,
exception, encroachment, easement, right-of-way, covenant, condition,
restriction, lease or similar title exception or encumbrance affecting title to
any real property of Guarantor, or any Subsidiary but not interfering with the
conduct of its business or operations, (h) liens previously disclosed to BANK in
the Reimbursement Agreement or in the Credit Agreement and (i) liens securing
indebtedness permitted by Section 9(a)(iii) hereof.

 

(c)
Guaranties. Become a guarantor, surety or otherwise liable for the debts or
other obligations of any other Person, whether by agreement to purchase the
indebtedness of any other Person, or agreement for the furnishing of funds to
any other Person through the purchase of goods, supplies or services (or by way
of stock purchase, capital contribution, advance or loan) for the purpose of
paying or discharging the indebtedness of any other Person or otherwise, except
(i) as an endorser of instruments for the payment of money deposited to its bank
account for collection in the ordinary course of business, (ii) as related to
this transaction, (iii) guaranties of indebtedness to BANK, and (iv) guaranties
granted in the ordinary course of business by Guarantor in connection with
ordinary course of business purchase or sale obligations of Subsidiaries under
contracts for the purchase or sale of goods.

 
Page 2

--------------------------------------------------------------------------------


 

(d)
Sale of Assets. Convey, sell, transfer, lease, lease and buyback, or sell and
lease back during the term of this Guaranty more than five percent (5%) in the
aggregate of other property, assets or business of Guarantor and its
Subsidiaries on a Consolidated basis, to any other Person except for the sales
of inventory in the ordinary course of business, and sales of fixed assets no
longer needed or in use.

 

(e)
Investments and Loans. Make or suffer to exist any investments in, or loans or
advances to, any other person, firm or corporation, including, without
limitation, loans or advances to members, shareholders, directors, officers or
employees, except (i) investments in the form of obligations of the United
States of America or any agency thereof, (ii) advance payments or deposits for
purchases in the ordinary course of business, (iii) any existing investments in,
or existing or future advances to, any Subsidiary of Guarantor, and
(iv) investments which are classified as Cash or Cash Equivalents under GAAP.

 

(f)
Merger. Merge or consolidate with or into any other Person unless Guarantor is
the entity surviving after the merger or consolidation, or enter into any joint
venture or partnership with any other Person.

 

(g)
Disposal of Hazardous Substances. Suffer, cause or permit the Disposal of
Hazardous Substances at any property owned, leased or operated by Guarantor,
Debtor, or any Subsidiary of Guarantor or Debtor, except in the ordinary course
of Guarantor’s or Debtor’s business, as applicable, and in accordance with
applicable Environmental Laws.

 

(h)
Change Fiscal Year. Cause or permit a change of the fiscal year of Guarantor.

 

(i)
Financial Covenants.

 

 
(i)
Minimum Debt Service Coverage Ratio. Permit as of the end of each fiscal
quarter, on a Rolling Four-Quarter Basis, Guarantor’s Debt Service Coverage
Ratio to be less than 2.50 to 1.0.

     

 
(ii)
Maximum Debt-to-Worth Ratio. Permit as of the end of each fiscal year of
Guarantor, the Consolidated Debt-to-Worth Ratio of Guarantor and its
Subsidiaries to exceed 2.75 to 1.0.

     

 
(iii)
Minimum Interest Coverage Ratio. Permit as of the end of each fiscal quarter on
a Rolling Four-Quarter Basis, the ratio of Guarantor’s EBITDA to Consolidated
interest expense to be less than 4.00 to 1.00.

     

 
(iv)
Minimum Current Ratio. Permit as of the end of each fiscal year of Guarantor,
the ratio of Guarantor’s Consolidated Current Assets to Consolidated Current
Liabilities to be less than 1.25 to 1.0.

     

 
(v)
Maximum Leverage Ratio. Permit as of the end of each fiscal quarter, the ratio
of Guarantor’s Total Funded Debt as of the end of such fiscal quarter to EBITDA
to exceed 2.50 to 1.0 on a Rolling Four-Quarter Basis.

     

 
(vi)
Capital Expenditures. Make or incur capital expenditures in Guarantor’s fiscal
year 2007 in excess of $10,000,000, and in fiscal years 2008 and thereafter in
excess of $5,000,000 in any one year, in each case in the aggregate for
Guarantor and its Subsidiaries for such period.

 

10.
Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default (individually, “Event of Default” or,
collectively, “Events of Default”).

 

(a)
Covenants. Default in the observance of any of the covenants contained in
Section 9 of this Guaranty, upon the occurrence thereof, or default in the
observance of any other covenants or agreements of Guarantor contained in this
Guaranty or in any other agreement with BANK, which is not remedied within
thirty (30) days after notice thereof by BANK to Guarantor.

 

(b)
Voluntary Insolvency Proceedings. If Guarantor or any Subsidiary of Guarantor
(i) shall file a petition or request for liquidation, reorganization,
arrangement, adjudication as a bankrupt, relief as a debtor or other relief
under the bankruptcy, insolvency or similar laws of the United States of America
or any state or territory thereof or any foreign jurisdiction, now or hereafter
in effect; (ii) shall make a general assignment for the benefit of creditors;
(iii) shall consent to the appointment of a receiver or trustee for Guarantor or
any Subsidiary of Guarantor or any of Guarantor’s or any of its Subsidiaries’
assets, including, without limitation, the appointment of or taking possession
by a “custodian” as defined in the federal Bankruptcy Code; (iv) shall make any,
or send notice of any intended, bulk sale; or (v) shall execute a consent to any
other type of insolvency proceeding (under the federal Bankruptcy Code or
otherwise) or any formal or informal proceeding for the dissolution or
liquidation of, or settlement of claims against or winding up of affairs of,
Guarantor or any Subsidiary of Guarantor.

 

(c)
Involuntary Insolvency Proceedings. The appointment of a receiver, trustee,
custodian or officer performing similar functions for Guarantor or any
Subsidiary of Guarantor or any of Guarantor’s or any of its Subsidiaries’
assets, including, without limitation, the appointment of or taking possession
by a “custodian” as defined in the federal Bankruptcy Code; or the filing
against Guarantor or any Subsidiary of Guarantor of a request or petition for
liquidation, reorganization, arrangement, adjudication as a bankrupt or other
relief under the bankruptcy, insolvency or similar laws of the United States of
America or any state or territory thereof or any foreign jurisdiction, now or
hereafter in effect; or the institution against Guarantor or any Subsidiary of
Guarantor of any other type of insolvency proceeding (under the federal
Bankruptcy Code or otherwise) or of any formal or informal proceeding for the
dissolution or liquidation of, settlement of claims against or winding up of
affairs of Guarantor or any Subsidiary of Guarantor, and the failure to have
such appointment vacated or such filing, petition or proceeding dismissed within
ninety (90) days after such appointment, filing or institution.

 

(d)
Representations. If any certificate, statement, representation, warranty or
financial statement furnished by or on behalf of Guarantor or any Subsidiary of
Guarantor pursuant to or in connection with this Guaranty or as an inducement to
BANK to enter into this Guaranty or any other lending agreement with Guarantor
shall prove to have been false in any material respect at the time as of which
the facts therein set forth were represented, or to have omitted any substantial
contingent or unliquidated liability or claim against Guarantor or any
Subsidiary required to be stated therein, or if on the date of the execution of
this Guaranty there shall have been any materially adverse change in any of the
facts disclosed by any such statement or certificate, which change shall not
have been disclosed by Guarantor to BANK at or prior to the time of such
execution.

 

(e)
Other Indebtedness and Agreements. The occurrence of an event of default under
any other agreement between Guarantor and BANK including, without limitation,
the Credit Agreement, any document executed in connection therewith, or default
by the Guarantor in the performance of the Guarantor’s obligations under the
Limited Continuing Guaranty dated as of July 1, 1999 between Guarantor and BANK
(“Limited Guaranty”), or nonpayment by Guarantor or any Subsidiary of Guarantor
of any indebtedness owing by Guarantor or any Subsidiary of Guarantor in an
amount equal to or exceeding $1,000,000 when due (or, if permitted by the terms
of the applicable document, within any applicable grace period), whether such
indebtedness shall become due by scheduled maturity, by required prepayment, by
acceleration, by demand or otherwise, or failure to perform any term, covenant
or agreement on its part to be performed under any agreement or instrument
(other than this Guaranty or the Limited Guaranty) evidencing or securing or
relating to any indebtedness owing by Guarantor or any Subsidiary of Guarantor
in an amount equal to or exceeding $1,000,000 when required to be performed if
the effect of such failure is to accelerate or to permit the holder to
accelerate the maturity of such indebtedness.

 

(f)
Judgments. If any judgment or judgments (other than any judgment for which it is
fully insured) against Guarantor or any Subsidiary of Guarantor in an aggregate
amount in excess of $1,000,000 remains unpaid, unstayed on appeal, undischarged,
unbonded or undismissed for a period of thirty (30) days after entry thereof.

 

11.
Effects of an Event of Default. Upon the happening of one or more Events of
Default BANK shall have the right to proceed first and directly against
Guarantor under this Guaranty without proceeding against Debtor or exhausting
any other remedies BANK may have and without resorting to any security held by
BANK as security for the Indebtedness.

 

12.
Miscellaneous.

 

(a)
“Debtor” and “Guarantor” as used in this Guaranty shall include: (i) any
successor individual or individuals, association, partnership or corporation to
which all or a substantial part of the business or assets of Debtor or Guarantor
shall have been transferred including, without limitation, a debtor in
possession under the Federal Bankruptcy Code; (ii) in the case of a partnership
Debtor or Guarantor, any new partnership which shall have been created by reason
of the admission of any new partner or partners therein or by reason of the
dissolution of the existing partnership by voluntary agreement or the death,
resignation or other withdrawal of any partner; and (iii) in the case of a
corporate Debtor or Guarantor, any other corporation into or with which
Guarantor or Debtor (if Debtor is a corporation) shall have been merged,
consolidated, reorganized, or absorbed.

 

(b)
Without limiting any other right of BANK, whenever BANK has the right to declare
any Indebtedness to be immediately due and payable (whether or not it has so
declared), BANK at its sole election may set off against any of the Indebtedness
that is then due and owing any and all moneys then owed to Guarantor by BANK in
any capacity, and BANK shall be deemed to have exercised such right of setoff
immediately at the time of such election even though any charge therefor is made
or entered on BANK’s records subsequent thereto.

 
Page 3

--------------------------------------------------------------------------------


 

(c)
Guarantor’s obligation hereunder is to pay the Indebtedness in full when due
according to its terms, and shall not be affected by any extension of time for
payment by Debtor, any bar to the enforceability of the Indebtedness, or any
limitation on the right to attorneys’ fees, resulting from any proceeding under
the Federal Bankruptcy Code or any similar law. Guarantor’s obligation under
this Guaranty shall also include payment of interest accrued on the Indebtedness
before or after a filing of a petition under the bankruptcy laws and interest
on, and principal of, loans made to the debtor in possession after the filing of
such a petition by or against Debtor.

 

(d)
No course of dealing or usage of trade, and no oral or written representations
or agreement, between Debtor or Guarantor and BANK, whether or not relied on or
acted upon, and no act, delay or omission by BANK in exercising any right or
remedy hereunder or with respect to any Indebtedness shall operate as a waiver
thereof or of any other right or remedy, and no single or partial exercise
thereof shall preclude any other or further exercise thereof or the exercise of
any other right or remedy. The giving of notice or a demand by BANK at any time
shall not operate as a waiver in the future of BANK’s right to exercise any
right or remedy without notice or demand. BANK may remedy any default by Debtor
under any agreement with Debtor or with respect to any Indebtedness in any
reasonable manner, without waiving the default remedied and without waiving any
other prior or subsequent default by Debtor. After Debtor’s failure to pay the
Indebtedness in full, or any part thereof, BANK may exercise against Guarantor
each right and remedy of a creditor against a principal debtor upon a past due
liquidated obligation. All rights and remedies of BANK hereunder are cumulative.

 

(e)
BANK and Guarantor as used herein shall include the heirs, executors or
administrators, or successors or assigns, of those parties. The rights and
benefits of BANK hereunder shall, if BANK so directs, inure to any party
acquiring any interest in the Indebtedness or any part thereof. If any right of
BANK hereunder is construed to be a power of attorney, such power of attorney
shall not be affected by the subsequent disability or incompetence of Debtor or
Guarantor.

 

(f)
BANK’s rights and remedies under this Guaranty are assignable and any
participation may be granted by BANK herein in connection with the assignment or
granting of a participation by BANK in the Indebtedness or any part thereof.

 

(g)
Captions of the sections of this Guaranty are solely for the convenience of BANK
and Guarantor, and are not an aid in the interpretation of this Guaranty.

 

(h)
GUARANTOR AGREES THAT ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS
GUARANTY MAY BE COMMENCED IN THE SUPREME COURT OF NEW YORK IN ERIE COUNTY, OR IN
THE DISTRICT COURT OF THE UNITED STATES IN THE WESTERN DISTRICT OF NEW YORK, IN
WHICH BANK HAS AN OFFICE, AND GUARANTOR WAIVES PERSONAL SERVICE OF PROCESS AND
AGREES THAT A SUMMONS AND COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY
SUCH COURT SHALL BE PROPERLY SERVED AND SHALL CONFER PERSONAL JURISDICTION IF
SERVED BY REGISTERED MAIL TO GUARANTOR AT THE ADDRESS SPECIFIED ABOVE, OR AS
OTHERWISE PROVIDED BY THE LAWS OF THE STATE OF NEW YORK OR THE UNITED STATES.

 

(i)
If any provision of this Guaranty is unenforceable in whole or in part for any
reason, it shall be deemed modified to the extent necessary to make it or the
applicable provision enforceable, or if for any reason such provision is not
deemed modified, the remaining provisions shall continue to be effective.

 

(j)
Any payment or other act which results in the extension or renewal of the
statute of limitations in connection with any action or proceeding against the
Debtor relating to the Indebtedness, shall extend or renew the statute of
limitations in connection with any action or other proceeding against Guarantor
in connection with this Guaranty whether or not Guarantor had notice of, or
consented to, such payment or act.

 

(k)
Any demand for payment against Guarantor made by BANK under this Guaranty shall
be in writing and delivered in person or by first class registered or certified
mail postage prepaid at Guarantor’s address first written above (or such other
address of which Guarantor has notified BANK in writing), and shall be deemed
received: (i) upon delivery, if delivered in person, and (ii) three business
days after deposited in the mail or delivered to the post office, if mailed
certified or registered mail.

 

(l)
This Guaranty and the transactions evidenced hereby shall be construed under the
laws of New York State without regard to principles of conflicts of law (other
than General Obligations Law provisions 5-1401 and 5-1402).

 

(m)
GUARANTOR AND BANK HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY
RIGHT TO TRIAL BY JURY GUARANTOR AND BANK MAY HAVE IN ANY ACTION OR PROCEEDING,
IN LAW OR IN EQUITY, IN CONNECTION WITH THE GUARANTY OR THE TRANSACTIONS RELATED
HERETO. GUARANTOR REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF
BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WILL NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER. GUARANTOR ACKNOWLEDGES
THAT BANK HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS,
THE PROVISIONS OF THIS SECTION.

 
Page 4

--------------------------------------------------------------------------------


 
This Guaranty is unlimited in amount unless an amount is inserted in the space
at the end of this paragraph. Only if an amount is so inserted, this Guaranty is
limited to that amount (hereinafter referred to as the “Maximum Amount”), plus
the sum of (a) all unpaid interest which accrues on the Maximum Amount until
payment of the Maximum Amount in full, calculated at the rate provided for in
any instrument, document or agreement evidencing or pertaining to the
Indebtedness; (b) all costs and expenses payable pursuant to Section 2(a) of
this Guaranty; and (c) an amount equal to a fraction of all costs and expenses
payable pursuant to Sections 2(b), 2(c) and 2(d) of this Guaranty, the numerator
of which fraction is the Maximum Amount and the denominator of which fraction is
the sum of all outstanding Indebtedness (less any unpaid accrued interest
thereon), if such Indebtedness is either (i) payable on demand by its terms and
for which BANK has made demand for payment, or (ii) payable other than on demand
by its terms and is presently due and owing, whether by maturity, acceleration
or otherwise. Maximum Amount: Unlimited
 

        ASTRONICS CORPORATION  
   
   
  By:    

--------------------------------------------------------------------------------

David C. Burney
Vice President - Finance and Treasurer

 
STATE OF NEW YORK
 
COUNTY OF ERIE
}      SS:  

    
On this twenty-third day of April in the year 2007, before me, the undersigned,
a Notary Public in and for said State, personally appeared David  C. Burney,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument the individual, or the person upon behalf of which
the individual acted, executed the instrument.


                     
Notary Public

 
Page 5

--------------------------------------------------------------------------------


 